PER CURIAM.
The appellees, Roger Divella and Diana Hoffman, failed to overcome the presumption of undue influence. See In re Estate of Carpenter, 253 So.2d 697 (Fla.1971). As a result, the account transfer which was procured by the appellees is null and void. Gorman v. Harrison, 559 So.2d 643 (Fla. 3d DCA 1990).
The trial court correctly ordered each party to pay their own attorney’s fees. The petition filed by Roger Divella and Diana Hoffman was not a claim against Robert Divella, as the personal representative of the estate. The litigation was in no way for the benefit of the estate. Rather it was a dispute between the decedent’s three children over the ownership of the proceeds of the AmeriFirst account.
Accordingly, we affirm in part, reverse in part and remand for further proceedings consistent with this opinion.